Citation Nr: 0908493	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  97-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.  

2.  Entitlement to service connection for a bladder disorder.  

3.  Entitlement to service connection for a fractured left 
mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1983.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1989 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the appeal, the Veteran changed 
her address, and the RO in Seattle Washington currently 
maintains jurisdiction.  

The Board has previously considered several other issues in 
this case in September 2004 and May 2007.  The issues listed 
above are the only ones remaining on appeal.  In May 2007, 
the Board remanded the above issues for further procedural 
and evidentiary development.  The requested actions have been 
completed, to the extent possible, and the case is now ready 
for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran 
currently has a right eye disorder.  

2.  The greater weight of the evidence shows that the Veteran 
does not currently have a chronic bladder disorder that is 
related to manifestations noted during service.  

3.  The medical evidence does not show that the Veteran has 
ever had a fractured left mandible.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
right eye disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  The criteria are not met for service connection for a 
bladder disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for service connection for a 
fractured left mandible.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The regulations require that when a claimant fails to report 
for a scheduled examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2008).  During the 
course of the Veteran's appeal, she has been scheduled for 
several VA compensation examinations regarding her claimed 
right eye and bladder disorders.  The record shows that she 
has failed to report for each examination, including the most 
recent examinations that were scheduled pursuant to the 
Board's May 2007 remand, after having been notified of the 
examinations at her current known address.  The Board finds 
that VA has no further duty to assist her in developing her 
claims, and will consider the remaining claims based on the 
evidence of record.  

Right eye disorder

The service treatment records show that the Veteran was 
treated in February 1981 for bilateral conjunctivitis.  An 
examiner in March 1981 indicated that she was known to him 
from past episodes of conjunctivitis; a diagnosis of left eye 
conjunctivitis was noted at that time.  Later in March 1981, 
an examiner noted that the eye examination was normal.  In 
July 1982, the Veteran complained that her eyes would 
occasionally blur and be dry.  The examination was within 
normal limits, except for the notation of 20/40 near vision 
in the right eye and 20/30 near vision in the left eye; the 
examiner stated that no treatment was needed.  The Veteran 
was again seen in December 1982 after reportedly spilling 
lime in her eyes.  The examination at that time was noted to 
be normal, except for 20/40 near and far vision in the right 
eye; the examiner again indicated that no treatment was 
needed.  

The post-service treatment records contain the report of an 
eye examination in July 1994.  The examiner stated that the 
examination was normal.  At the time of a VA compensation 
examination concerning the Veteran's nose and sinuses in 
September 1996, she reported that the vision in her right eye 
would get blurry.  However, the examiner did not report any 
clinical findings regarding her vision.  

The Board observes that the Veteran failed to report for eye 
examinations that were scheduled in November 2004, July 2005, 
June 2007, and May 2008.  

The service treatment records do not indicate that the 
Veteran had any chronic right eye disorder during service.  
Moreover, the post-service treatment records also do not show 
that she ever had any chronic right eye disorder, despite her 
complaint of blurry right eye vision in 1996.  Significantly, 
the only medical evidence regarding the Veteran's right eye 
after service clearly shows that no right eye disorder was 
present.  


Service connection requires that the claimant have the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, in the absence of any evidence indicating 
that the Veteran now has - or has ever had - a chronic 
right eye disorder, service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Bladder disorder

The service treatment records show that the Veteran was 
evaluated and treated on several occasions during service for 
a urinary tract infection or cystitis.  It appears from the 
records that each infection resolved without any residuals.  
No examiner during service indicated that the Veteran had any 
chronic urinary tract or bladder disorder.  

The post-service treatment records show that the Veteran had 
an episode of cystitis in May 2000 just prior to undergoing 
gynecological surgery.  Subsequent records do not mention the 
infection.  

The Board observes that the Veteran failed to report for VA 
compensation examinations that were scheduled in November 
2004, July 2005, June 2007, and May 2008.  

Although the record does indicate that the Veteran was 
treated for urinary bladder infections during service, they 
apparently resolved following treatment.  No chronic bladder 
disorder was diagnosed during service.  The record also shows 
that she was treated for a bladder infection once following 
service; that infection also apparently resolved following 
treatment.  There is no medical evidence indicating that the 
Veteran currently has a chronic bladder disorder.  Moreover, 
VA's attempt to obtain a medical opinion concerning the 
nexus, if any, between her bladder infections during service 
and the infection she had in 2000 has been frustrated by the 
Veteran's failure to report for scheduled examinations on 
several occasions.  The Board would point out that the duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board finds that the criteria for service 
connection for a bladder disorder are not met.  

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against the appellant's claim; that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Fractured left mandible

The service treatment records are silent for any mention of a 
fractured mandible or for any complaints or clinical findings 
indicative of such a fracture.  

The post-service treatment records are also silent for any 
mention of a fractured mandible or for residuals of any such 
fracture.  

Service connection requires that the claimant currently have 
the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In the absence of evidence that the Veteran has 
ever had a fractured left mandible, the criteria for service 
connection are not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in 1989.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, she has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the November 2004 letter, and 
so is harmless.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  Also, in 
March 2006, the RO notified the Veteran of the information 
and evidence necessary to establish the downstream elements 
of a rating and the effective date for a rating, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been scheduled for several VA compensation 
examinations to obtain evidence in support of her claims, but 
she has failed to report for all of the scheduled 
examinations; VA treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for a right eye disorder is denied.  

Service connection for a bladder disorder is denied.  

Service connection for a fractured left mandible is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


